EXHIBIT 10.2

FOURTH AMENDMENT TO THE

PIONEER NATURAL RESOURCES COMPANY

2006 LONG TERM INCENTIVE PLAN

 

THIS FOURTH AMENDMENT (the “Fourth Amendment”) to the Pioneer Natural Resources
Company 2006 Long Term Incentive Plan, as amended from time to time (the
“Plan”), is effective January 1, 2009 (the “Effective Date”), and is made by
Pioneer Natural Resources Company (the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, the Company previously adopted the Plan, under which the Company is
authorized to grant equity-based incentive awards to certain employees and
service providers of the Company;

 

WHEREAS, Section 10(c) of the Plan provides that the Company’s board of
directors (the “Board”) may amend the Plan in certain circumstances with the
approval of stockholders, if such approval by the Company’s stockholders is
required by any federal law or regulation, not later than the annual meeting
next following such Board action; and

 

WHEREAS, in order to comply with section 162(m) of the Internal Revenue Code of
1986, as amended, the Board has determined that it is desirable to amend the
Plan in the manner contemplated hereby, subject to approval by the Company’s
stockholders at the Company’s 2009 annual meeting.

 

NOW, THEREFORE, the Plan shall be amended as of the Effective Date as set forth
below.

 

1.         Section 5 of the Plan is hereby deleted and replaced in its entirety
with the following:

 

5. Eligibility; Per Person Award Limitations. Awards may be granted under this
Plan only to Persons who are Eligible Persons at the time of grant thereof or in
connection with the severance or retirement of Eligible Persons. In each fiscal
year or 12-month period, as applicable, during any part of which this Plan is in
effect, a Covered Employee may not be granted (a) Awards (other than Awards
designated to be paid only in cash) relating to more than 400,000 shares of
Stock, subject to adjustment in a manner consistent with any adjustment made
pursuant to Section 9 and (b) Awards designated to be paid only in cash having a
value determined on the date of grant in excess of $4,000,000.

 

 

2.

Except as set forth above, the Plan shall continue to read in its current state.

 

IN WITNESS WHEREOF, the Company has caused the execution of this Fourth
Amendment by its duly authorized officer, effective as of the Effective Date.

 

--------------------------------------------------------------------------------

 

 

PIONEER NATURAL RESOURCES COMPANY

 

 

 

By:

/s/ Larry N. Paulsen

 

 

Larry N. Paulsen,

 

 

Vice President, Administration and Risk
Management

 

 

 

 

Date:

June 17, 2009

 

 

 

 

 